Case: 20-60086     Document: 00515966547         Page: 1     Date Filed: 08/05/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                     August 5, 2021
                                  No. 20-60086                       Lyle W. Cayce
                                                                          Clerk

   Jermaine Dockery, Joseph Osborne, John Barrett, on behalf
   of themselves and all others similarly situated,

                                                           Plaintiffs—Appellants,

   Eddie Pugh,

                                                Intervenor Plaintiff—Appellant,

                                      versus

   Burl Cain, in his official capacity as Commissioner of the Mississippi
   Department of Corrections; Jeworski Mallett, in his official capacity as
   Deputy Commissioner for Institutions of the Mississippi Department of
   Corrections; Gloria Perry, in her official capacity as Chief Medical Officer
   for the Mississippi Department of Corrections; Richard D. McCarty,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:13-CV-326


   Before Jones, Costa, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
         Plaintiffs, prisoners at East Mississippi Correctional Facility
   (EMCF), challenged their conditions of confinement by filing a class action
Case: 20-60086      Document: 00515966547           Page: 2     Date Filed: 08/05/2021




                                     No. 20-60086


   against Mississippi Department of Corrections (MDOC) officials. After six
   years of litigation, including a five-week bench trial, the district court
   concluded wide-ranging improvements had made EMCF “not the same
   [prison] as the one that had existed when this lawsuit was filed.” The court
   therefore found no constitutional violations and denied Plaintiffs’ requested
   injunction. We affirm.
                                          I.
          Plaintiffs filed their class-action complaint in 2013. They sought
   declaratory and injunctive relief regarding numerous conditions at EMCF,
   which houses inmates with mental illnesses. The challenged conditions fell
   into seven categories: mental health care, medical care, solitary confinement,
   excessive force, protection from violence, sanitation, and nutrition and food
   safety. (Of those, only claims related to medical care, protection from
   violence, and solitary confinement are before us on appeal.) The district
   court certified a general class of EMCF inmates and three subclasses,
   including one for all prisoners in solitary confinement.
          After five years of pretrial motions and discovery, the district court
   conducted a five-week bench trial in 2018, during which the judge toured
   EMCF personally. The court then ordered post-trial discovery and briefing
   to assess the current status of the prison. These proceedings generated a
   nearly 100,000-page record.
          The court subsequently issued a fifty-five-page order finding no
   constitutional violations and denying Plaintiffs all relief. In particular, the
   court noted that conditions at EMCF had changed dramatically since the
   lawsuit’s beginning. While the court did not “speculate” what the outcome
   might have been had “the conditions that existed at the prison when the
   lawsuit was filed continued to exist at the time of trial or thereafter,” it found
   the current conditions constitutional. Notably, the original lead defendant,




                                           2
Case: 20-60086        Document: 00515966547              Page: 3       Date Filed: 08/05/2021




                                         No. 20-60086


   MDOC Commissioner Christopher Epps, had since been convicted on
   corruption charges and sent to federal prison. Dr. Carl Reddix, EMCF’s
   contractor for health services at the time of the complaint, was likewise
   convicted of bribery and imprisoned. The court found “the bribery and
   kickbacks . . . likely affected the quality of care that was being provided to
   prisoners as well as other conditions at that facility.”
           The court further noted specific changes made at EMCF during the
   litigation. As to medical care, EMCF had rescinded its contract with Dr.
   Reddix’s company and partnered with a new provider of medical and mental
   health services, created an in-house medical unit to monitor and treat acute
   mental health problems, and established an in-house pharmacy to improve
   the distribution of medications. As to protection from violence, EMCF had
   hired more security staff and created systems for filling mandatory positions
   whenever vacancies arose, either with officers on call or officers previously
   assigned to nonmandatory posts. 1 These changes helped satisfy the court that
   Plaintiffs had not shown any basis for an injunction.
           Plaintiffs appealed.
                                              II.
           We review the district court’s legal conclusions de novo. Ali v.
   Stephens, 822 F.3d 776, 783 (5th Cir. 2016). Ordinarily, we would review the
   court’s findings of fact for clear error. Ibid. But Plaintiffs have disclaimed any
   argument that the court clearly erred in its fact findings, see O.A. Rec. at 2:25–
   35, so we focus on whether the court correctly applied the law.



           1
              As to solitary confinement conditions, the court focused more on the
   constitutionality of the length and conditions of confinement than on recently implemented
   changes (other than installation of tamper-resistant light fixtures to address complaints of
   non-functioning lights).




                                                3
Case: 20-60086         Document: 00515966547              Page: 4       Date Filed: 08/05/2021




                                          No. 20-60086


                                               III.
           Plaintiffs claimed at trial that various conditions at EMCF violate the
   Eighth Amendment’s proscription of “cruel and unusual punishments.”
   U.S. Const. amend. VIII. “To be tantamount to the infliction of cruel and
   unusual punishment, prison conditions must pose ‘an unreasonable risk of
   serious damage’ to a prisoner’s health—an objective test—and prison
   officials must have acted with deliberate indifference to the risk posed—a
   subjective test.” Ball v. LeBlanc, 792 F.3d 584, 592 (5th Cir. 2015) (quoting
   Helling v. McKinney, 509 U.S. 25, 33–35 (1993)); see also Farmer v. Brennan,
   511 U.S. 825, 837 (1994). Plaintiffs have appealed only as to three of the
   conditions they originally challenged: medical care, protection from harm,
   and solitary confinement. They raise several arguments for vacating the
   district court’s ruling, none of which succeed.
           First, Plaintiffs argue the court erred by considering the challenged
   conditions in isolation instead of in combination. To the extent they argue
   that all conditions at EMCF should have been evaluated together, that
   argument is foreclosed by Wilson v. Seiter, 501 U.S. 294 (1991). As that
   decision explained, “[n]othing so amorphous as ‘overall conditions’ can rise
   to the level of cruel and unusual punishment when no specific deprivation of
   a single human need exists.” Id. at 305.
           It is true that courts must consider conditions together if “they have
   a mutually enforcing effect that produces the deprivation of a single,
   identifiable human need such as food, warmth, or exercise.” Id. at 304; see
   also Gates v. Cook, 376 F.3d 323, 333 (5th Cir. 2004). 2 But nothing in the


           2
             A familiar example is low cell temperatures alongside lack of blankets. Wilson, 501
   U.S. at 304; see also Sanchez v. Young Cnty., 956 F.3d 785, 796 (5th Cir. 2020) (considering
   whether jail’s lack of medical staff, inadequate intake assessment, lack of subsequent




                                                4
Case: 20-60086        Document: 00515966547              Page: 5       Date Filed: 08/05/2021




                                         No. 20-60086


   district court’s opinion suggests it failed to do so. To the contrary, the court
   grouped Plaintiffs’ allegations into several categories based on different
   “identifiable human needs,” such as medical care and protection from
   violence, and considered all allegations related to each category in a distinct
   section. 3 The court also analyzed together all allegations of the solitary
   confinement subclass. The fact that the court organized its discussion of the
   wide-ranging allegations in this way—discussing specifics seriatim before
   reaching a conclusion about each category—does not show it overlooked the
   possibility of mutually enforcing effects.
           Plaintiffs next argue that the district court erred by failing to consider
   whether past violations were likely to recur, even if it found EMCF complied
   with the Eighth Amendment at the time of judgment. In their view, the
   district court could not refuse an injunction without determining whether
   there were violations when the complaint was filed and whether they were
   likely to recur.
           This argument is foreclosed by the Supreme Court’s decision in
   Farmer v. Brennan. See 511 U.S. 825. Farmer tells courts how to address a
   request for an injunction to prevent the continuation or recurrence of
   unconstitutional prison conditions:




   assessments, and “pervasively inadequate” monitoring combined to deprive detainees of
   medical care against lethal drug overdoses).
           3
              For example, one section addressed both EMCF’s “indirect prisoner
   supervision” system, which according to Plaintiffs used too few security officers to protect
   inmates, and evidence that even the existing security posts under this system were
   chronically undermanned. The court concluded that “[t]he evidence . . . does not show
   that Defendants have acted with deliberate indifference to the risk of prisoner-on-prisoner
   violence either by utilizing the indirect prisoner supervision system, or by failing to fill
   mandatory staffing positions.”




                                                5
Case: 20-60086      Document: 00515966547           Page: 6     Date Filed: 08/05/2021




                                     No. 20-60086


          An inmate seeking an injunction on the ground that there is a
          contemporary violation of a nature likely to continue, . . . must
          come forward with evidence from which it can be inferred that
          the defendant-officials were at the time suit was filed, and are
          at the time of summary judgment, knowingly and unreasonably
          disregarding an objectively intolerable risk of harm, and that
          they will continue to do so; and finally . . . must demonstrate the
          continuance of that disregard during the remainder of the litigation
          and into the future. In so doing, the inmate may rely, in the
          district court’s discretion, on developments that postdate the
          pleadings and pretrial motions, as the defendants may rely on such
          developments to establish that the inmate is not entitled to an
          injunction.
   511 U.S. at 845–46 (emphases added) (internal quotation marks and citations
   omitted). Additionally, the court “should approach issuance of injunctive
   orders with the usual caution” and “may . . . exercise its discretion if
   appropriate by giving prison officials time to rectify the situation before
   issuing an injunction.” Id. at 846–47 (citation omitted). This restrained
   approach is necessary, Farmer warned, to prevent federal courts from
   “becoming ‘enmeshed in the minutiae of prison operations.’” Id. at 847
   (quoting Bell v. Wolfish, 441 U.S. 520, 562 (1979)). The district court
   correctly applied these instructions from Farmer. It exercised its discretion
   to “giv[e] prison officials time to rectify” possible violations and then relied
   on “developments that postdate[d] the pleadings and pretrial motions” to
   find Plaintiffs were “not entitled to an injunction.” Id. at 846, 847.
          Plaintiffs argue a footnote in Farmer supports their argument, but they
   are mistaken. That footnote, which discusses how post-filing developments
   may shed light on officials’ awareness of risk, states the following:
          [E]ven prison officials who had a subjectively culpable state of
          mind when the lawsuit was filed could prevent issuance of an
          injunction by proving, during the litigation, that they were no




                                           6
Case: 20-60086         Document: 00515966547              Page: 7       Date Filed: 08/05/2021




                                          No. 20-60086


           longer unreasonably disregarding an objectively intolerable risk
           of harm and that they would not revert to their obduracy upon
           cessation of the litigation.
   Id. at 846 n.9. Contrary to Plaintiffs’ argument, this language does not impose
   on district courts a duty in every case to determine officials’ past mental
   states and make a risk-of-recurrence finding. Reading it that way would
   swallow the broad discretion given district courts elsewhere in the opinion.
   The footnote merely sketches one way to resolve an injunction suit, not the
   only way. In this case, the district court found that—even assuming
   violations “may have existed” when the lawsuit was filed—the major
   changes since instituted at EMCF removed any potential violation, meaning
   “the injunctive relief sought by Plaintiffs has not been shown necessary.”
   That finding falls within the ample discretion Farmer affords district courts,
   without any additional finding that EMCF officials would not revert to the
   prior conditions. 4
           Finally, Plaintiffs argue the district court wrongly disregarded the
   testimony of their expert witnesses—Dr. Marc Stern, Madeleine LaMarre,
   and Dr. Terry Kupers—by finding their opinions did not establish relevant
   Eighth Amendment standards. Plaintiffs are again mistaken. The district
   court merely concluded that these experts’ views about specific conditions
   did not determine the Eighth Amendment’s standard for what conditions are




           4
            Courts are split as to whether the Prison Litigation Reform Act of 1995, 18 U.S.C.
   § 3626, which Congress enacted after Farmer, positively forbids injunctive relief absent a
   “current and ongoing” violation at the time of judgment. Compare Porter v. Clarke, 923
   F.3d 348, 366–68 (4th Cir. 2019), as amended (May 6, 2019), and Thomas v. Bryant, 614 F.3d
   1288, 1320 (11th Cir. 2010), with Hallett v. Morgan, 296 F.3d 732, 743–44 (9th Cir. 2002),
   and Porter, 923 F.3d at 374–75 (Niemeyer, J., dissenting). Because we find the district court
   properly denied injunctive relief regardless, we need not decide that question.




                                                7
Case: 20-60086        Document: 00515966547              Page: 8      Date Filed: 08/05/2021




                                         No. 20-60086


   cruel and unusual. 5 District courts have “ample discretion” to accord more
   or less weight to parties’ evidence, including expert submissions. M.D. ex rel.
   Stukenberg v. Abbott, 907 F.3d 237, 264 (5th Cir. 2018). We see no abuse of
   the court’s discretion here.
                                                                           AFFIRMED.




           5
             For example, the district court considered Dr. Kupers’s testimony that a prisoner
   should not be held in solitary confinement for more than fifteen days but refused to adopt
   a constitutional benchmark based on Dr. Kupers’s opinion, noting that longer periods of
   continuous cell time had been upheld as constitutional.




                                               8